DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

              The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

            Claims 1 – 2, 6 – 8, 14, 18, 20 and 23 are allowed.

            The following is a statement of reasons for the indication of allowable subject matter: 
           Re independent claim 1, the prior art of record, specifically Solomko et al (US 2017/0257135) teaches of a high-frequency signal transmission-reception circuit (Fig.13) comprising: a plurality of filter groups, each filter group comprising a plurality of filter pairs (#64, TRX pair, Fig.13), each filter pair comprising at least one filter (#64); a plurality of first switches (#66, P switches, Fig.13) comprising: a plurality of filter-side terminal groups (each switch has an input terminal as shown in #66, Fig.13), each filter-side terminal group comprising a plurality of filter-side terminals electrically connected to respective ones of the plurality of filter pairs (each switch has a plurality of filter-side terminals as shown in #66, Fig.13), and an antenna-side terminal group (#68.1 – 68.P, Fig.13) electrically connected to a plurality of antennas via a plurality of transmission paths (#72.1 – 72.P, Fig.13); a plurality of couplers (#18.1 - #18.P, Fig.13) between the plurality of first switches and the first and second antennas (the couplers are between the plurality of first switches and the antennas as shown in Fig.13), each coupler being coupled with a respective one of the plurality of transmission paths (as shown in Fig.13); a second switch (#2, Fig.13) comprising an input terminal group (#4.1 - #4.N, Fig.13) electrically connected to the plurality of couplers (connected to #18.1 – #18.P, Fig.13), and an output terminal (one of the output terminals 1 – M, Fig.13) configured to output an output signal from one of the plurality of couplers (as shown in Fig.13), wherein the plurality of first switches are configured to: electrically connect a filter-side terminal in a first filter-side terminal group to a first antenna-side terminal (#68.1, Fig.13) in the antenna-side terminal group (for example from the first switch, as shown in Fig.13), and electrically connect a filter-side terminal in a second filter-side terminal group to a second antenna-side terminal (#68.2, Fig.13) in the antenna-side terminal group (for example from the second switch, as shown in Fig.13), and wherein the second switch (#2, Fig.13) is configured to electrically connect a terminal in the input terminal group to the output terminal (as shown in Fig.13). Solomko teaches of each of the TRX sections (60.1 – 60.P) processing different bands (Paragraph 0050). 

          Bai et al (US 2019/0288728) teaches of a first switch (multiway switch, 4P4T, Fig.4A) comprising: a plurality of band pass filter-side terminal groups (2 groups as shown in Fig.4A), each band pass filter-side terminal group comprising a plurality of band pass filter-side terminals (each group has two band pass filter-side terminals) electrically connected to respective ones of the plurality of band pass filter pairs (a first and second band-pass filter, Fig.4A), and an antenna-side terminal group (4 output ports, Fig.4A) electrically connected to a plurality of antennas via a plurality of transmission paths (antenna system, Fig.1B). Bai further teaches of wherein the first switch (multiway switch, 4P4T, Fig.4A) is configured to: electrically connect a band pass filter-side terminal (each group has two band pass filter-side terminals) in a first band pass filter-side terminal group of the plurality of band pass filter-side terminal groups (2 groups as shown in Fig.4A) to a first antenna-side terminal connected to the first antenna (antenna system, Figures 8 – 9), and electrically connect a band pass filter-side terminal (each group has two band pass filter-side terminals) in a second band pass filter-side terminal group of the plurality of band pass filter-side terminal groups (2 groups as shown in Fig.4A) to a second antenna-side terminal connected to the second antenna (antenna system, Figures 8 – 9), wherein two or more band pass filter-side terminals in the plurality of the band pass filter-side terminal groups are configured to be simultaneously connected to the first antenna-side terminal and to the second antenna-side terminal, respectively (each terminal is coupled with all antennas, Paragraphs 0063 – 0074 and 0121).

         Anthony et al (US 2016/0381649) teaches of a plurality of band pass filter groups (#16, Fig.2B), each band pass filter group comprising a plurality of band pass filter pairs (band pass filter pairs as shown in Fig.2B), each band pass filter pair comprising at least one band pass filter (as shown in Fig.2B) (Paragraphs 0072 – 0073). Anthony further teaches of a plurality of couplers (#12, Fig.5), each coupler being in a respective one of the plurality of transmission paths (as shown in Fig.10) and configured to output respective detection signals, the detection signals representing a signal strength (power detector, Fig.6A) of a high-frequency signal transmitted on the respective transmission path (#62, Fig.6B); and a second switch (#44, Fig.5A) electrically connected to the plurality of couplers (Fig.5A).

           However, none of the cited prior art alone or in combination provides the motivation to teach: “each coupler being in a respective one of the plurality of transmission paths and configured to output respective detection signals, the detection signals representing a signal strength of a high-frequency signal transmitted on the respective transmission path; wherein the first switch is configured to, based on the detection signals of the plurality of couplers: electrically connect a band pass filter-side terminal in a first band pass filter-side terminal group of the plurality of band pass filter-side terminal groups to the first antenna, and electrically connect a band pass filter-side terminal in a second band pass filter-side terminal group of the plurality of band pass filter-side terminal groups to the second antenna, wherein the second switch is configured to electrically connect a terminal in the input terminal group to the output terminal.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633